Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Responses to the arguments of the applicant are presented after the first rejection to which they are directed.
The  following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Inazuki et al. 20160291453.
Inazuki et al. 20160291453 teaches in example 1, a SiN 46:53 film formed by sputtering which is then heated at 500 degrees C for 6 hours in an atmosphere including nitrogen and oxygen.  This was then patterned using EB lithography to yield a phase mask [0097-0099].  Example 2 is similar, but formed an SiON film [0100-0101]. Example 4 is similar, but formed a 47:52 SiN film. Comparative example 1 is similar, but formed a 45:54 SiN film.  The heat 
The heating is held to improve the uniformity in the thickness of the coating due to the annealing achieved by the heating at 500 degrees C for 6 hours.

The applicant argues that the claims require a specific (uniformity) in the bonding of the silicon and the nitrogen as a function of depth.  The position of the examiner is that the heating at 500 degrees C for 6 hours is an annealing which also oxidizes the surface.  This effect the uniformity in the silicon nitrogen bonding.  This temperature is similar to the 550 degrees C for 1 hour used in the inventive examples.  The examiner recognizes the comparative example which only heats up to 280 degrees C for 30 minutes, which on the basis of the lower heating relative to the inventive examples and the prior art is not considered a comparison which is equal or preferable to a direct comparison with the prior art.  The examiner recognizes that the example also uses a rapid cooling in the process of forming the inventive examples, but the effect of this relative to the process of the prior art has not been established.  The applicant might consider a declaration to address this. 
The applicant also argues that the light fastness of the inventive films relative to the comparative examples.  The examiner again points to the higher annealing temperatures used in the prior art, and holds that the lower temperature used in the comparative examples does not represent a comparison which is equal or preferable to a direct comparison with the prior art.  Contrary to the assertion of the applicant, Inazuki et al. 20160291453 teaches that the surface .

Claims 1-11 and 13-22 are rejected under 35 U.S.C. 102(a)(1,2) as being fully anticipated by Nozawa et al. WO 2017/057376.
Nozawa et al. WO 2017/057376  (US 20180149961 used in lieu of machine translation) in example 5, describes a SiN (43:57) film which treated as in example 1 by surface oxidation by heating in a furnace at 450 degrees C in air for 1 hour to reduce stress and to form an oxide layer, followed by coating with a light shielding layer of CrON to form a mask blank which was then processed to form a phase shift mask (WO at [0113-0117, 0088], US at [0145-0150,0120])
The heating is held to improve the uniformity in the thickness of the coating due to the annealing achieved by the heating at 450 degrees C for 1 hour.
The applicant argues that the claims require a specific (uniformity) in the bonding of the silicon and the nitrogen as a function of depth.  The position of the examiner is that the heating at 450 degrees C for 1 hour is an annealing which also oxidizes the surface.  This effect the uniformity in the silicon nitrogen bonding.  This temperature is similar to the 550 degrees C for 1 hour used in the inventive examples.  The examiner recognizes the comparative example which only heats up to 280 degrees C for 30 minutes, which on the basis of the lower heating relative to the inventive examples and the prior art is not considered a comparison which is equal or preferable to a direct comparison with the prior art.  The examiner recognizes that the example also uses a rapid cooling in the process of forming the inventive examples, but the effect of this relative to the process of the prior art has not been established.  The applicant might consider a declaration to address this. 
.

Claims 1-11 and 13-22 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Inazuki et al. JP 2016-191877.
Inazuki et al. JP 2016-191877 (cited by applicant, machine translation attached) teaches in example 1, a 46:53 SiN layer which was heated in a furnace with nitrogen and oxygen containing atmosphere at 500 degrees C for 6 hours, this was then provided with a Cr light shielding layer and the mask blank processed to form a phase shift mask [0084-0086]. Example 2 is similar [0087-0088]. Example 3 is similar, but uses a SiON film [0089-0090]. 
The heating is held to improve the uniformity in the thickness of the coating due to the annealing achieved by the heating at 500 degrees C for 6 hours.
The rejection is maintained for the same reasons as articulated for Inazuki et al. 20160291453. Contrary to the assertion of the applicant, Inazuki et al. JP 2016-191877 teaches that the surface oxidation is described as suppressing any change in the quality/dimensions of the film [0009,0012,0019,0049], which is interpreted as improving the lightfastness.

Claims 1-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Inazuki et al. 20160291453.

The rejection is maintained for the same reasons as articulated for Inazuki et al. 20160291453.
Claims 1-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Inazuki et al. 20160291453, in view of Suzuki et al. 20150072273.
Suzuki et al. 20150072273 [0005,0009,0013,0014,0116-0120] teaches that after heating a light semi-transmissive (phase shifting) film including silicon and nitrogen, forcibly cooling it is known to reduce in-plane variation in optical properties [0005].  This cooling is performed by introducing a coolant into the furnace [0116]. 
	It would have been obvious to modify the formation of the mask taught in Inazuki et al. 20160291453 by rapidly cooling the phase shift layer after the heating to gain improvements in the in-plane optical uniformity as taught in Suzuki et al. 20150072273.
The rejection is maintained for the same reasons as articulated for Inazuki et al. 20160291453.  Additionally, Suzuki et al. describe the benefit of forced cooling in reducing in plane variations, which speaks directly to the uniformity in the Si-N bonding as bounded by the silicon intensity recited in the claims. 

Claims 1-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al. WO 2017/057376, in view of Suzuki et al. 20150072273.
It would have been obvious to modify the formation of the mask taught in Nozawa et al. WO 2017/057376 by rapidly cooling the phase shift layer after the heating to gain improvements in the in-plane optical uniformity as taught in Suzuki et al. 20150072273.


Claims 1-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Inazuki et al. JP 2016191877, in view of Suzuki et al. 20150072273.
It would have been obvious to modify the formation of the mask taught in Inazuki et al. JP 2016191877 by rapidly cooling the phase shift layer after the heating to gain improvements in the in-plane optical uniformity as taught in Suzuki et al. 20150072273.
The rejection stands for the reasons above.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 10, 2021